Case 2:21-bk-13508-BB   Doc 16 Filed 08/10/21 Entered 08/10/21 17:02:28   Desc
                         Main Document    Page 1 of 7
               Case 2:21-bk-13508-BB                          Doc 16 Filed 08/10/21 Entered 08/10/21 17:02:28                                     Desc
                                                               Main Document    Page 2 of 7
 Fill in this information to identify your case:

 Debtor 1                Hugo Rene Sipaque
                         First Name                         Middle Name                 Last Name

 Debtor 2                Sandra Marie Sipaque
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      9620 Mines Ave Pico Rivera, CA                                 $589,035.00                              $600,000.00      C.C.P. § 704.730
      90660 Los Angeles County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Furniture                                                        $2,000.00                                 $2,000.00     C.C.P. § 704.020
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc. Electronics                                                   $600.00                                  $600.00     C.C.P. § 704.020
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothes                                                             $500.00                                  $500.00     C.C.P. § 704.020
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Checking and Savings account: SCE                                   $589.00                                  $589.00     C.C.P. § 704.225
      Credit Union
      Line from Schedule A/B: 17.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

      Pension: UTU Trust Fund                                         $20,000.00                               $20,000.00      C.C.P. § 704.110
      Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:21-bk-13508-BB                             Doc 16 Filed 08/10/21 Entered 08/10/21 17:02:28             Desc
                                                               Main Document    Page 3 of 7
 Debtor 1    Hugo Rene Sipaque
 Debtor 2    Sandra Marie Sipaque                                                               Case number (if known)

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                            page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
Case 2:21-bk-13508-BB   Doc 16 Filed 08/10/21 Entered 08/10/21 17:02:28   Desc
                         Main Document    Page 4 of 7
                Case 2:21-bk-13508-BB   Doc 16 Filed 08/10/21 Entered 08/10/21 17:02:28 Desc
Label Matrix for local noticing         DANIEL’S JEWELERS
                                         Main Document    Page 5 of 7      Merchants Acquisition Group LLC
0973-2                                  C/O MERCHANTS CREDIT SOLUTIONS           PO Box 3664
Case 2:21-bk-13508-BB                   PO BOX 3664                              Tustin, CA 92781-3664
Central District of California          TUSTIN, CA 92781-3664
Los Angeles
Tue Aug 10 16:58:54 PDT 2021
Los Angeles Division                    American Express                         American Express
255 East Temple Street,                 PO Box 981537                            c/o Michael & Associates, PC
Los Angeles, CA 90012-3332              El Paso, TX 79998-1537                   Case # 19NWLC01087
                                                                                 555 St. Charles Dr. Ste 204
                                                                                 Thousand Oaks, CA 91360-3992

American Express Company                American Honda Finance                   Asset Recovery Solutions, Llc
Agent for Service of Process            10801 Walker St Ste 140                  2200 E Devon Ave Ste 200
CT Corp System (C0168406)               Cypress, CA 90630-5042                   Des Plaines, IL 60018-4501
200 VESEY STREET
New York, NY 10285-1000

(p)BANK OF AMERICA                      CA Housing Finance Agency                Cap 1/Helzberg’s Diamond
PO BOX 982238                           Loan Administration MS-350               PO Box 30253
EL PASO TX 79998-2238                   500 Capitol Mall, Suite 1400             Salt Lake City, UT 84130-0253
                                        Sacramento, CA 95814-4740


Capital One Bank Usa                    Comenity Capital Bank/Toyo               Credit Control Services Inc
Po Box 30281                            PO Box 182120                            725 Canton St
Salt Lake City, UT 84130-0281           Columbus, OH 43218-2120                  Norwood, MA 02062-2679



Credit One Bank                         Curacao                                  Daniels Jewelers
PO Box 98872                            1605 W Olympic Blvd Ste 600              PO Box 3750
Las Vegas, NV 89193-8872                Los Angeles, CA 90015-3860               Culver City, CA 90231-3750



Directv                                 (p)DISCOVER FINANCIAL SERVICES LLC       Don Roberto Jewelers
Po Box 105261                           PO BOX 3025                              205 Avenida Fabricante
Atlanta, GA 30348-5261                  NEW ALBANY OH 43054-3025                 San Clemente, CA 92672-7531



Ed Financial Services                   Equifax                                  Equifax
120 N Seven Oaks Dr                     PO Box 144717                            PO Box 740241
Knoxville, TN 37922-2359                Orlando, FL 32814-4717                   Atlanta, GA 30374-0241



Experian                                Fitness 19 c/o Aldous & Assoc            Franchise Tax Board
Profile Maintenance                     Acct 1934602                             Bankruptcy Section MS A340
PO Box 9558                             Box 171374                               PO Box 2952
Allen, TX 75013-9558                    Salt Lake City, UT 84117-1374            Sacramento, CA 95812-2952


Hc Processing Center                    (p)INTERNAL REVENUE SERVICE              (p)JEFFERSON CAPITAL SYSTEMS LLC
PO Box 829                              CENTRALIZED INSOLVENCY OPERATIONS        PO BOX 7999
Springdale, AR 72765-0829               PO BOX 7346                              SAINT CLOUD MN 56302-7999
                                        PHILADELPHIA PA 19101-7346
                Case 2:21-bk-13508-BB   Doc 16 Filed 08/10/21 Entered 08/10/21 17:02:28 Desc
LA Times                                Lakeview Loan Servicing LLC Page 6 of 7
                                         Main Document                          Lending Club Corporation
Box 79151                               PO Box 8068                               595 Market Street Ste 400
Phoenix, AZ 85062-9151                  Virginia Beach, VA 23450-8068             San Francisco, CA 94105-5839



Loancare LLC                            Mandarich Law Group LLP                   Merrick Bank
3637 Sentara Wy Ste 303                 case 19NWCV00634                          Po Box 9201
Virginia Beach, VA 23452-4262           Box 109032                                Old Bethpage, NY 11804-9001
                                        Chicago, IL 60610-9032


Midland Credit Mgmt                     Midland Funding Llc                       (p)NEW AMERICAN FUNDING
350 Camino De La Reina Suite 100        320 East Big Beaver Rd #300               ATTN BANKRUPTCY DEPARTMENT
San Diego, CA 92108-3007                Troy, MI 48083-1271                       P O BOX 170581
                                                                                  AUSTIN TX 78717-0031


Northrup Fcu                            Northrup Grumman Fcu                      Northstar Location Services, Llc
PO Box 5011                             PO Box 5011                               Attn: Financial Service Dept
Hawthorne, CA 90251-5011                Hawthorne, CA 90251-5011                  Po Box 49
                                                                                  Bowmansville, NY 14026-0049


(p)PORTFOLIO RECOVERY ASSOCIATES LLC    Rash Curtis and Associates                SCE Fcu
PO BOX 41067                            PO Box 5790                               3810 Durbin St
NORFOLK VA 23541-1067                   Vacaville, CA 95696-5790                  Baldwin Park, CA 91706-6800



Seventh Avenue                          Syncb/Care Credit                         Syncb/Chevron Plcc
1112 7th Ave                            Po Box 965036                             Po Box 965015
Monroe, WI 53566-1364                   Orlando, FL 32896-5036                    Orlando, FL 32896-5015



Syncb/Jewelry Custom                    Tbom Retail                               Tbom/Fortiva
PO Box 965036                           PO Box 4499                               PO Box 105555
Orlando, FL 32896-5036                  Beaverton, OR 97076-4499                  Atlanta, GA 30348-5555



The Best Service Company                The Home Depot/CBNA                       (p)TOYOTA MOTOR CREDIT CORPORATION
6700 S Centinela Ave 3rd Fl             PO Box 6497                               PO BOX 8026
Culver City, CA 90230-6304              Sioux Falls, SD 57117-6497                CEDAR RAPIDS IA 52408-8026



Trans Union Corporation                 UDC, LLC                                  United States Trustee (LA)
Attn: Public Records Department         3460 Lotus Dr Ste 150                     915 Wilshire Blvd, Suite 1850
555 W Adams St.                         Plano, TX 75075-7834                      Los Angeles, CA 90017-3560
Chicago, IL 60661-3631


Webbank/Fingerhut                       Whittier Dental Specialist Center         Carolyn A Dye (TR)
6250 Ridgewood Rd                       7201 S. Painter Avenue                    Law Offices of Carolyn Dye
Saint Cloud, MN 56303-0820              Whittier, CA 90602-1451                   15030 Ventura Blvd., Suite 527
                                                                                  Sherman Oaks, CA 91403-5470
                  Case 2:21-bk-13508-BB              Doc 16 Filed 08/10/21 Entered 08/10/21 17:02:28                             Desc
Hugo Rene Sipaque                                    Sandra
                                                      MainMarie Sipaque
                                                            Document    Page 7 of 7     Tyson Takeuchi
9620 Mines Ave                                        9620 Mines Ave                                       Law Offices of Tyson Takeuchi
Pico Rivera, CA 90660-3127                            Pico Rivera, CA 90660-3127                           1055 Wilshire Blvd
                                                                                                           Suite 850
                                                                                                           Los Angeles, CA 90017-2467



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank Of America                                       Discover Financial                                   Internal Revenue Service
Po Box 982238                                         PO Box 15316                                         Centralized Insolvency Operation
El Paso, TX 79998                                     Wilmington, DE 19850-5316                            Po Box 21126
                                                                                                           Philadelphia, PA 19114-0326


Jefferson Capital System                              (d)Jefferson Capital Systems                         New American Funding
16 Mcleland Rd                                        16 McLeland Rd                                       11001 Lakeline Blvd Ste 325
Saint Cloud, MN 56303                                 Saint Cloud, MN 56303-2198                           Austin, TX 78717



Portfolio Recovery                                    Toyota Motor Credit Corp
120 Coroporate Blvd Ste 100                           5005 N River Blvd Ne
Norfolk, VA 23502                                     Cedar Rapids, IA 52411




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                       (d)Daniels Jewelers                                  End of Label Matrix
                                                      Po Box 3750                                          Mailable recipients    62
                                                      Culver City, CA 90231-3750                           Bypassed recipients     2
                                                                                                           Total                  64
